DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 5, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 13 and 17 have been amended; claims 1-12, 16, and 18 are canceled; and claims 21-26 have been added. Accordingly, claims 13-15, 17, and 19-26 are pending in this application, with an action on the merits to follow regarding claims 13-15, 17, and 19-26.
Because of the applicant's amendment, the following in the office action filed September 17, 2021, are hereby withdrawn:
Objections to the drawings;
Previous claim rejections under 35 USC 112(b).
Claim Objections
Claim 23 is objected to because of the following informalities:  Claim 23 recites the limitation "the longitudinal reference axis" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 26 recites, “wherein the ankle collar of the upper has .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 recites, “wherein the ankle collar of the upper has a portion below the center connecting band that is more flexible than other portions of the upper”; however, such a limitation has not been disclosed in the written description.  Para. 0043 recites, “In one aspect, the portion 325 or 425 of the upper below the center connecting band may include wall of one or more textiles that are more flexible than other portions of the upper. This more flexible 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 is indefinite as it recites, “wherein the ankle collar of the upper has a portion below the center connecting band that is more flexible than other portions of the upper.”  However, as such a limitation is not provided for in the written description and 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15, 17, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (WO 2009/154350) in view of Beers (US 2018/0110292).
Regarding claim 13, Shim discloses a footwear article (10, Figs. 1-4) comprising: a sole (12); an upper (11) coupled to the sole (as can be seen in Figs. 1-4) and comprising an ankle collar (upper edge portion of 11 that extends around the heel of the wearer, see annotated Fig. 1) that is movable between a lowered state positioned closer operable to return the ankle collar from the lowered state to the raised state (as can be seen in Figs. 1-4 and disclosed in para. 5 of the translation), the collar elevator comprising: a medial lever arm (3 on medial side, see annotated Fig. 1); a lateral lever arm (3 on lateral side, see annotated Fig. 1); a center connecting band (2) that couples the medial lever arm to the lateral lever arm and that is located near a rear portion of the ankle collar (as can be seen in annotated Fig. 1), the center connecting banding having a two-dimensional shape in the cross section (circular cross section), the cross section having a length and a width (each equal to the diameter of the circle), with a longitudinal reference axis that bisects the two dimensional shape along the length; and a base (4) that is affixed at a first junction to the medial lever arm and at a second junction to the lateral lever arm (as can be seen in annotated Fig. 1), the base continuously extending from the first junction, around a backside of the footwear article, to the second junction (as can be seen in in annotated Fig. 1 and as the elevator is embedded in the upper it extends around a back side of the footwear article), wherein the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a uniform thickness between an inner side facing towards a foot receiving cavity and an outer side facing away from the foot receiving cavity (as can be seen in Figs. 1-4).
Shim does not expressly disclose wherein the center connecting band is oriented with the longitudinal reference axis at a forwardly inclined angle, and wherein the length of the center connecting band cross-section is greater that the width of the center connecting band cross-section.

Shim and Beers teach analogous inventions in the field of heel spring devices.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the collar elevator of Shim of a flattened material angled in the center connecting band area as taught by Beers in order to further shape the collar elevator to the natural shape of the heel and increase the contact area in order to provide increased comfort to the wearer.
	Regarding claim 14, to modified footwear of Shim discloses wherein the medial lever arm (3 on the medial side, see annotated Fig. 1) forms a first acute angle with the base (4) at the first junction (as can be seen in annotated Fig. 1, the angle from the base to the lever arm is less than 90 degrees), and wherein the lateral lever arm (3 on the lateral side, see annotated Fig. 1) forms a second acute angle with the base at the second junction  (as can be seen in annotated Fig. 1, the angle from the base to the lever arm is less than 90 degrees).
	Regarding claim 15, to modified footwear of Shim discloses wherein the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a single continuous body (as can be seen in Fig. 1 of Shim, 1 is a single continuous body is formed by 2, 3, and 4; further see Figs. 28-29 of Beers).


Shim and Beers teach analogous inventions in the field of heel spring devices.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the collar elevator of Shim of a flattened material angled in the center connecting band area as taught by Beers in order to further shape the collar elevator to the natural shape of the heel and increase the contact area in order to provide increased comfort to the wearer.
	Regarding claim 19, the modified collar elevator of Shim discloses wherein the collar elevator (1) is positioned in a footwear article (10) to return an ankle collar (upper edge portion of 11 that extends around the heel of the wearer, see annotated Fig. 1) from a lowered state (state shown in Fig. 2) to a raised state (state shown in Fig. 1 and 4); wherein the first junction is on a medial side of the footwear article and the second junction is on a lateral side of the footwear article (as seen in annotated Fig. 1); wherein the base (6) extends from the medial side, around a backside of the footwear article, to the lateral side (as can be seen in in annotated Fig. 1 and as the elevator is embedded in the upper it extends around a back side of the footwear article); and wherein the center connecting band is positioned near a rear portion of the ankle collar (as can be seen in annotated Fig. 1).

Regarding claim 21, the modified collar elevator of Shim discloses wherein a longitudinal reference axis bisects the two-dimensional shape of the center connecting band along the length and wherein the longitudinal reference axis extends along the forwardly inclined angle (as such an axis can be indicated along the cross section near 1214 of Fig. 28 of Beers where it can be seen that the cross section is angled toward the front of the shoe in the longitudinal direction).  
Regarding claim 22, the modified collar elevator of Shim appears to disclose wherein wherein the forwardly inclined angle (the cross section near 1214 of Fig. 28 of Beers where it can be seen that the cross section is angled toward the front of the shoe in the longitudinal direction) is in a range of between 45 degrees and 70 degrees, but does not expressly disclose such an angle.  However, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the central connecting band at such an angle in order to better conform to the foot of a particular wearer whose heel angles between 45 degrees and 70 degrees thereby increasing the comfort to that particular wearer.  Further, the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.

Regarding claim 24, the modified footwear of Shim discloses wherein the longitudinal reference axis bisects the center connecting band cross-section to form opposed mirror images, such that the center connecting band is symmetrical (as when 1 of Shim as modified by Beers to be a flattened material angled in the center connecting band area is bisected along the cross section of the center connecting band, the halves of the collar elevator are mirror images of each other just as shown in Fig. 1 of Shim).
Regarding claim 25, the modified footwear of Shim appears to disclose wherein the forwardly inclined angle (the cross section near 1214 of Fig. 28 of Beers where it can be seen that the cross section is angled toward the front of the shoe in the longitudinal direction) is in a range of between 45 degrees and 70 degrees, but does not expressly disclose such an angle.  However, Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incline the central connecting band at such an angle in order to better conform to the foot of a particular wearer whose heel angles between 45 degrees and 70 degrees thereby increasing the comfort to that particular wearer.  Further, the claimed values are merely an optimum or workable range.  It has been held that where 
	Regarding claim 26, the modified footwear of Shim discloses all the limitation so claim 13 above, but does not expressly disclose wherein the ankle collar of the upper has a portion below the center connecting band that is more flexible than other portions of the upper.
	Beers teaches heel spring devices in footwear (Figs. 1-14) wherein the ankle collar (435 extending around the ankle of the footwear 412) of the upper (438) has a portion below (442) the center connecting band (410) that is more flexible than other portions of the upper (based on the 35 USC 112(b) rejections above, Examiner has interpreted the limitation to mean that a portion of the heel region of the upper below the center connecting band is more flexible than other portions of the upper which is satisfied as the area with 442 is more flexible than areas with 442 and 435, see para. 0186).
	Shim and Beers teach analogous inventions in the field of heel spring devices.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a portion below the center connecting band more flexible than other parts of the upper of Shim as taught by Beers in order to use “an elastically stretchable material in the heel region for receiving and covering a foot supported on the sole layer” (see para. 0186 of Beers) while providing more cushioned and stable support around the ankle opening therefore providing stability and comfort to the wearer while allowing the collar elevator to operate successfully.



    PNG
    media_image1.png
    769
    743
    media_image1.png
    Greyscale

Annotated Fig. 1 (Shim)

Response to Arguments
Applicant’s arguments, filed January 5, 2022, with respect to the 35 USC 102 rejections of claims 13-20, have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732